DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7 and 9-16 are pending.
Claims 2, 8 and 17 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Swindells on 10/8/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A method for generating vehicle damage information, the method comprising: 
wherein the given damage area is a complete damage area located in a center of the given damage area image and within one-third of an area range of the given damage area image; 
performing a first damage image segmentation on the given damage area image to obtain a first suspected damage area of the given damage area; 
performing a second damage image segmentation on the given damage area image to obtain a second suspected damage area of the given damage area, the second damage image segmentation being different from the first damage image segmentation;
 determining a damage image feature based on the first suspected damage area and the second suspected damage area; and 
inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type; 
wherein the determining a damage image feature based on the first suspected damage area and the second suspected damage area, comprises: 
performing a first vehicle image segmentation on the given damage area image to obtain a given first vehicle component area; 
determining a first overlapping area formed by the first suspected damage area and the given first vehicle component area, and a second overlapping area formed by the second suspected damage area and the given first vehicle component area; 
extracting a first image feature of the first overlapping area a second image feature of 
and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
Claim 7 (Currently Amended) An apparatus for generating vehicle damage information, the apparatus comprising: 
at least one processor; and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
acquiring a given damage area image of a target vehicle, the damage area image including a given damage area, wherein the given damage area is a complete damage area located in a center of the given damage area image and within one-third of an area range of the given damage area image; 
performing a first damage image segmentation on the given damage area image to obtain a first suspected damage area of the given damage area; 
performing a second damage image segmentation on the given damage area image to obtain a second suspected damage area of the given damage area, the second damage image segmentation being different from the first damage image segmentation; 
determining a damage image feature based on the first suspected damage area and the second suspected damage area; and
 inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding ;
 wherein the determining a damage image feature based on the first suspected damage area and the second suspected damage area, comprises: 
performing a first vehicle image segmentation on the given damage area image to obtain a given first vehicle component area; 
determining a first overlapping area formed by the first suspected damage area and the given first vehicle component area, and a second overlapping area formed by the second suspected damage area and the given first vehicle component area; 
extracting a first image feature of the first overlapping area a second image feature of the second overlapping area; 
and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
Claim 13 (Currently Amended) A non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
acquiring a given damage area image of a target vehicle, the damage area image including a given damage area, wherein the given damage area is a complete damage area located in a center of the given damage area image and within one-third of an area range of the given damage area image; 
performing a first damage image segmentation on the given damage area image to obtain a first suspected damage area of the given damage area; 
performing a second damage image segmentation on the given damage area image to 
 determining a damage image feature based on the first suspected damage area and the second suspected damage area;
 and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type; 
wherein the determining a damage image feature based on the first suspected damage area and the second suspected damage area, comprises:
 performing a first vehicle image segmentation on the given damage area image to obtain a given first vehicle component area;
determining a first overlapping area formed by the first suspected damage area and the given first vehicle component area, and a second overlapping area formed by the second suspected damage area and the given first vehicle component area; 
extracting a first image feature of the first overlapping area a second image feature of the second overlapping area; 
and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area to obtain the damage image feature.
Claim 17 (Cancelled)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the classification model being configured to characterize" in claims 1, 7 and 13, and “the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1, 3-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhang et al (US 2018/0293552 A1) and Li et al. (US 2018/0260793 A1) appear to be the closest prior arts on record. The prior art of record does not teach certain distinguishing features as described below in reference to independent claims 1, 7 and 13.
Regarding claim 1, Zhang et al. teaches, a method (Para. 0007: an image-based vehicle loss assessment method) for generating vehicle damage information, the method comprising (Para. 0005: to quickly, accurately, and reliably identify specific information about a damaged part and a degree of a damaged vehicle component):

performing a first damage image segmentation on the given damage area image to obtain a first suspected damage area of the given damage area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle are identified); 
performing a second damage image segmentation on the given damage area image to obtain a second suspected damage area of the given damage area, the second damage image segmentation being different from the first damage image segmentation (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The 
determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions); 
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For example, in ResNet, when input is a picture, the output can be a plurality of picture regions including the damaged part and its corresponding damage classifications (the damage classification is used to determine a damage type), and confidence levels (the confidence level herein is a parameter indicating a degree of authenticity of a damage type));
wherein the determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5; Para. 0013: one or more damaged 
performing a first vehicle image segmentation on the given damage area image to obtain a given first vehicle component area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle are identified); 
determining a first overlapping area formed by the first suspected damage area and the given first vehicle component area (Fig. 7, step S3; Para. 0078: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle 
extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) a second image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm).
Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid)) to obtain the damage image feature (Para. 0151: 
However, the cited references do not teach or fairly suggest the combination of claimed elements in claim 1, such as, wherein the given damage area is a complete damage area located in a center of the given damage area image and within one-third of an area range of the given damage area image.
Regarding claim 7, Zhang et al. teaches, an apparatus (Fig. 10: vehicle damage assessment apparatus) for generating vehicle damage information (Para. 0005: to quickly, accurately, and reliably identify specific information about a damaged part and a degree of a damaged vehicle component), the apparatus comprising: at least one processor (Para. 0009, lines 1-2: an image-based vehicle loss assessment apparatus is provided, including a processor); 
and a memory storing instructions, wherein the instructions when executed by the at least one processor (Para. 0009, lines 2-4: and a memory that is configured to store a processor executable instruction, where when executing the instruction), 
cause the at least one processor to perform operations, the operations comprising: acquiring a given damage area image of a target vehicle, the damage area image including a given damage area (Para. 0009, lines 4-7: the processor implements the following steps: 
performing a first damage image segmentation on the given damage area image to obtain a first suspected damage area of the given damage area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle are identified); 
performing a second damage image segmentation on the damage area image to obtain a second suspected damage area, the second damage image segmentation being different from the first damage image segmentation (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into 
determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions); 
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072, lines 10-19: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For example, in ResNet, when input is a picture, the output can be a plurality of picture regions including the damaged part and its corresponding damage classifications (the damage classification is used to determine a damage type), and confidence levels (the confidence level herein is a parameter indicating a degree of authenticity of a damage type));
wherein the determining a damage image feature based on the first suspected damage area, comprises (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5; Para. 0013: one or more damaged components in one or more images, one or more damaged parts in the damaged 
performing a first vehicle image segmentation on the given damage area image to obtain a given first vehicle component area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle are identified); 
determining a first overlapping area formed by the first suspected damage area and the given first vehicle component area (Fig. 7, step S3; Para. 0078: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle are identified), and a second overlapping area formed by the second suspected damage area 
extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) a second image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm). 
The prior art Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been 
However, the cited references do not teach or fairly suggest the combination of claimed elements in claim 7, such as, wherein the given damage area is a complete damage area located in a center of the given damage area image and within one-third of an area range of the given damage area image.
Regarding claim 13, Zhang et al. teaches, a non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a processor (Para. 0010, lines 1-4: A computer readable storage medium is provided, where the computer readable storage medium stores a computer instruction, and when the instruction is executed, the following steps are implemented), 
causes the processor to perform operations, the operations comprising: acquiring a given damage area image of a target vehicle, the damage area image including a given damage area (Para. 0009, lines 4-7: the processor implements the following steps: obtaining to-be-processed images; examining the to-be-processed images, and identifying a vehicle component in the to-be-processed images; Fig. 8: obtain a set of to-be-processed images that includes a damaged part S410; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the 
performing a first damage image segmentation on the given damage area image to obtain a first suspected damage area of the given damage area (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into components (i.e. segments of damage areas); Para. 0053; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle are identified); 
performing a second damage image segmentation on the damage area image to obtain a second suspected damage area, the second damage image segmentation being different from the first damage image segmentation (Fig. 8 is an identification model based on samples. As seen in Fig. 8, images of a damaged part of a vehicle are obtained in step S410 and a feature vector of the images is extracted in step S420. The image has to be divided (i.e. undergo image segmentation) in order to get the feature vector; As seen in Fig. 3, the image is divided into multiple components (i.e. different image segments of damage areas); Para. 0053; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged 
determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: step S5) and the second suspected damage area (Fig. 5: plurality of damage regions); 
and inputting the damage image feature to a pre-trained classification model to generate a damage type, the classification model being configured to characterize a corresponding relationship between the image feature and the damage type (Para. 0072: a mature network structure, such as Inception or ResNet, which functions well in object identification, can be used for a convolutional network (CNN) part in a neural network. For example, in ResNet, when input is a picture, the output can be a plurality of picture regions including the damaged part and its corresponding damage classifications (the damage classification is used to determine a damage type), and confidence levels (the confidence level herein is a parameter indicating a degree of authenticity of a damage type)); 
wherein the determining a damage image feature based on the first suspected damage area (Para. 0077: determine a damaged component in the to-be processed picture according to the damaged part and the component region; Fig. 1: S5; Para. 0013: one or more damaged components in one or more images, one or more damaged parts in the damaged components, damage degrees, etc. can be identified) and the second suspected damage area (Fig. 5: plurality of damage regions), comprises: 
performing a first vehicle image segmentation on the given damage area image to obtain a given first vehicle component area (Fig. 8 is an identification model based on samples. 
determining a first overlapping area formed by the first suspected damage area and the given first vehicle component area (Fig. 7, step S3; Para. 0078: in an image P2, if there is an overlapping area between a damaged region identified in P2 and a component region identified in P2, the vehicle component corresponding to the component region in P2 is can be considered as a damaged component; Note: since there is a first segmentation and a second segmentation (see above), there are different overlapping areas; As shown in Fig. 13, an image of a damaged part of the vehicle (i.e. damage area) is taken and the damaged part of the vehicle is determined; Note: the damage area is the area of the vehicle that contains the scrape; As shown in Para. 0156, one or more damaged area locations of the damaged vehicle are identified), and a second overlapping area formed by the second suspected damage area and the given first vehicle component area (Fig. 7, step S3; Para. 0048: the image P1 can be matched to each of the remaining five images P2, P3, P4, P5, calculating and determining whether a location region in the five images matches image information of the image P1; Note: since there is a first segmentation and a second segmentation (see above), there are different 
 extracting a first image feature of the first overlapping area (Fig. 2, step S30: extract first convolutional feature data of the local image by using a convolutional neural network, and extract a first local feature point set of the local image by using a predetermined algorithm) a second image feature of the second overlapping area (Fig. 2, step S32: extract a second local feature point set of the similar region by using the predetermined algorithm).
The prior art Li et al. teaches, and superimposing the first image feature of the first overlapping area with the second image feature of the second overlapping area (Para. 0131: an attempt is made to locate each part present in the reference image within the damaged input image. The initial position of the part is located by simply overlaying the reference image onto the damaged image and projecting the boundary of the part on to the damaged image; Abstract: performing image processing operations on each of the one or more images to detect external damage to a first set of parts of the vehicle; Note: more than one image or part (i.e. multiple kinds of damage images or areas) can be overlaid) to obtain the damage image feature (Para. 0151: now that the several indicators of damage within each window have been aggregated, for each vehicle part in the image found during the segmentation step, embodiments of the disclosure compute whether the fraction of "damaged" windows to the total number of windows covering the part exceeds a threshold. If it does, the whole part is declared as damaged. Otherwise, it is not damaged. The "damaged" windows are themselves 
However, the cited references do not teach or fairly suggest the combination of claimed elements in claim 13, such as, wherein the given damage area is a complete damage area located in a center of the given damage area image and within one-third of an area range of the given damage area image.
Claims 3-6, 9-12 and 14-16 are dependent on claims 1, 7, and 13, respectively, and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 9/14/2021 have been fully considered but are moot in view of the examiner’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                              /NANCY BITAR/      Primary Examiner, Art Unit 2664